Exhibit 10.30

SURGICAL CARE AFFILIATES, INC.

INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”), dated as of             , 2014, is
made by and between Surgical Care Affiliates, Inc., a Delaware corporation (the
“Company”), and                     (the “Indemnitee”).

RECITALS

A. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for the Company’s directors, officers, employees and other
agents, the cost of such insurance and the general reductions in the coverage of
such insurance;

B. The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees and other
agents to expensive litigation risks at the same time as the availability and
coverage of liability insurance has been severely limited;

C. The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors, officers,
employees and agents of the Company and its subsidiaries and wishes to indemnify
its directors, officers, employees and other agents to the maximum extent
permitted by law;

D. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors, officers, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive; and

E. In order to induce Indemnitee to serve or continue to serve as a director,
officer, employee or agent of the Company and/or one or more subsidiaries of the
Company free from undue concern for claims for damages arising out of or related
to such services to the Company and/or one or more subsidiaries of the Company,
the Company has determined and agreed to enter into this Agreement with
Indemnitee.

AGREEMENT

NOW, THEREFORE, the Indemnitee and the Company hereby agree as follows:

1. Definitions. As used in this Agreement:

(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a Subsidiary; or is or was serving at the request
of, for the convenience of, or to represent the interests of the Company or a
Subsidiary as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise; or
was a director, officer, employee or agent of a foreign or domestic corporation
which was a predecessor corporation of the Company or a Subsidiary, or was a
director, officer, employee or agent of another enterprise at the request of,
for the convenience of, or to represent the interests of such predecessor
corporation.



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the Company.

(c) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.

(d) “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 145 or
otherwise; provided, however, that “Expenses” shall not include any judgments,
fines, ERISA excise taxes or penalties, or amounts paid in settlement of a
Proceeding.

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither currently is, nor in the past five years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to or witness in the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.

(f) “Proceeding” means any threatened, pending, or completed action, suit or
other proceeding, whether civil, criminal, administrative, or investigative.

(g) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an Agent
of the Company, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any Subsidiary or until such time as the Indemnitee tenders his or
her resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment or service by
the Indemnitee. Indemnitee may at any time and for any reason resign from such
position (subject to any contractual obligation the Indemnitee may have under
any other agreement).

3. Liability Insurance.

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that the Indemnitee was an Agent of the Company, the
Company, subject to Section 3(c), shall promptly obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, as more fully
described below.

(b) Rights and Benefits. In all policies of D&O Insurance, the Indemnitee shall
qualify as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s independent directors (as defined by the insurer) if the Indemnitee is
such an independent director; of the Company’s non-independent directors if the
Indemnitee is not an independent director; of the Company’s officers if the
Indemnitee is an officer of the Company; or of the Company’s key employees, if
the Indemnitee is not a director or officer but is a key employee.

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding any
other provisions of this Agreement, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that:
such insurance is not reasonably available; the premium costs for such insurance
are disproportionate to the amount of coverage provided; the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit; the Company is to be acquired and a tail policy of reasonable terms and
duration is purchased for pre-closing acts or omissions by the Indemnitee; or
the Company is to be acquired and D&O Insurance will be maintained by the
acquirer that covers pre-closing acts and omissions by the Indemnitee.

4. Mandatory Indemnification. Subject to the terms of this Agreement:

(a) Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that the Indemnitee is or was
an Agent of the Company, or by

 

- 3 -



--------------------------------------------------------------------------------

reason of anything done or not done by the Indemnitee in any such capacity, the
Company shall indemnify the Indemnitee against all Expenses and liabilities of
any type whatsoever (including, but not limited to, losses, damages, judgments,
fines, ERISA excise taxes and penalties, and amounts paid in settlement)
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, provided the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or Proceeding, had no reasonable cause to believe
his or her conduct was unlawful.

(b) Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that the Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by the Indemnitee in any such
capacity, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, provided the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.

(c) Actions where Indemnitee is Deceased. If the Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that the Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by the Indemnitee in any such capacity, and if, prior
to, during the pendency of, or after completion of such Proceeding the
Indemnitee is deceased, the Company shall indemnify the Indemnitee’s spouse,
heirs, executors and administrators against all Expenses and liabilities of any
type whatsoever to the extent the Indemnitee would have been entitled to
indemnification pursuant to this Agreement were the Indemnitee still alive.

(d) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.

(e) Limitations. Notwithstanding the foregoing, the Company shall not be
obligated to indemnify the Indemnitee for Expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by-law or agreement.

5. Indemnification for Expenses in a Proceeding in Which the Indemnitee is
Wholly or Partly Successful.

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent the Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, an action by or in the
right of the Company) in which the Indemnitee was a party by reason of the fact
that the Indemnitee is or was an Agent of the

 

- 4 -



--------------------------------------------------------------------------------

Company at any time, the Company shall indemnify the Indemnitee against all
Expenses actually and reasonably incurred by or on behalf of the Indemnitee in
connection with the investigation, defense or appeal of such Proceeding.

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that the Indemnitee is a party to or a participant in
any Proceeding (including, without limitation, an action by or in the right of
the Company) in which the Indemnitee was a party by reason of the fact that the
Indemnitee is or was an Agent of the Company at any time and is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in connection with each successfully resolved claim, issue, or matter.

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue, or matter.

6. Mandatory Advancement of Expenses. Subject to the terms of this Agreement and
following notice pursuant to Section 7(a) below, the Company shall, to the
fullest extent permitted by law, advance all Expenses reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement, or appeal
of any Proceeding to which the Indemnitee is a party or is threatened to be made
a party by reason of the fact that the Indemnitee is or was an Agent of the
Company upon receipt of (i) solely to the extent required by applicable law
which cannot be waived, an undertaking by or on behalf of the Indemnitee to
repay the amount advanced in the event that it shall ultimately be determined
that the Indemnitee is not entitled to indemnification by the Company and
(ii) satisfactory documentation supporting such Expenses. Such advances are
intended to be an obligation of the Company to the Indemnitee hereunder and
shall in no event be deemed to be a personal loan. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefor by the Indemnitee to the
Company. In the event that the Company fails to pay Expenses as incurred by the
Indemnitee as required by this paragraph, Indemnitee may seek mandatory
injunctive relief from any court having jurisdiction to require the Company to
pay Expenses as set forth in this paragraph. If Indemnitee seeks mandatory
injunctive relief pursuant to this paragraph, it shall not be a defense to
enforcement of the Company’s obligations set forth in this paragraph that
Indemnitee has an adequate remedy at law for damages. Indemnitee shall, in all
events, be entitled to advancement of Expenses, without regard to Indemnitee’s:
(a) ability to repay such amounts; or (b) ultimate entitlement to
indemnification, until the final determination of the Proceeding.

7. Notice and Other Indemnification Procedures.

(a) Notice by Indemnitee. Promptly after receipt by the Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof. Any failure by
Indemnitee to notify the Company will not relieve the Company of its advancement
or indemnification obligations under this Agreement unless, and

 

- 5 -



--------------------------------------------------------------------------------

only to the extent that, the Company can establish that such omission to notify
resulted in actual and material prejudice to it which prejudice cannot be
reversed or otherwise eliminated without any material negative effect on the
Company, and the omission to notify such Company will, in any event, not relieve
the Company from any liability which it may have to indemnify Indemnitee
otherwise than under this Agreement.

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(c) Defense. Indemnitee shall have the sole right and obligation to control the
defense or conduct of any claim or Proceeding with respect to Indemnitee.

8. Right to Indemnification.

(a) Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify the Indemnitee pursuant to this Agreement unless,
and except to the extent that, it shall have been determined by one of the
methods listed in Section 8(b) that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.
The Company agrees that Indemnitee shall be indemnified to the fullest extent
permitted by law and that no determination shall be required in connection with
such indemnification unless specifically required by applicable law which cannot
be waived. In no event shall a determination be required in connection with
indemnification for Expenses pursuant to Section 6 of this Agreement.

(b) Determination of Right to Indemnification. After the Indemnitee has
submitted a written request for advancement (which shall be done at a time of
Indemnitee’s choosing), if a determination is required by law, a determination
of the Indemnitee’s right to indemnification hereunder shall be made at the
election of the Board by (i) a majority vote of directors who are not parties to
the Proceeding for which indemnification is being sought, even though less than
a quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel (selected in the
manner provided in Section 8(c) hereof) in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitee, or (iii) by the stockholders
of the Company, or (iv) by a panel of three arbitrators, one of whom is selected
by the Company, one of whom is selected by the Indemnitee and the last of whom
is selected by the first two arbitrators so selected; provided, however, that,
at the request of Indemnitee, or following any Change in Control not approved by
a majority of the members of the Board who were directors immediately prior to
such Change in Control, such determination shall be made by an Independent
Counsel (selected in the manner provided in Section 8(c) hereof) as specified in
clause (ii) or clause (iv) above.

 

- 6 -



--------------------------------------------------------------------------------

(c) Selection of Independent Counsel. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b)
hereof, the Independent Counsel shall be selected as provided in this
Section 8(c). The Independent Counsel shall be selected by the Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the Board shall make such selection on behalf of the Company,
subject to the remaining provisions of this Section 8(c)), and Indemnitee or the
Company, as the case may be, shall give written notice to the other, advising
the Company or Indemnitee of the identity of the Independent Counsel so
selected. Indemnitee or the Company may, within ten (10) days after written
notice of selection shall have been given, deliver to the Company or Indemnitee,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected by the Board shall act as Independent Counsel.
If a timely written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request to
the Company for indemnification, no Independent Counsel shall have been selected
and not objected to, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 8(b) hereof.

(d) Submission for Decision. If a determination is required by law, as soon as
practicable, and in no event later than thirty (30) days after the Indemnitee’s
written request for indemnification, the method for determining the Indemnitee’s
right to indemnification shall be made. The Indemnitee shall cooperate with the
person or persons or entity making such determination with respect to the
Indemnitee’s right to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Independent Counsel, member of the Board or stockholder of
the Company shall act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.

(e) Application to Court. If (i) the claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within ninety (90) days after the request therefor,
(iii) the advancement of Expenses is not timely made pursuant to Section 6 of
this Agreement, or (iv) payment of indemnification is not made pursuant to
Section 5 of this Agreement, the Indemnitee shall have the right to apply to the
Delaware Court of Chancery, the court in which the Proceeding is or was pending
or any other court of competent jurisdiction, for the purpose of enforcing the
Indemnitee’s right to indemnification (including the advancement of Expenses)
pursuant to this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(f) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify the Indemnitee against all reasonable Expenses incurred
by the Indemnitee in connection with any hearing or proceeding under this
Section 8 involving the Indemnitee and against all reasonable Expenses incurred
by the Indemnitee in connection with any other proceeding between the Company
and the Indemnitee involving the interpretation or enforcement of the rights of
the Indemnitee under this Agreement, unless a court of competent jurisdiction
finds that each of the claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or made in bad faith.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware, or (iv) the Proceeding is brought to establish or enforce a right
to indemnification under this Agreement or any other statute or law or otherwise
as required under Section 145 in advance of a final determination;

(b) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous;

(c) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement, which consent shall not be unreasonably withheld, delayed or
conditioned; or

(d) Payments Contrary to Law. To indemnify or advance Expenses to the Indemnitee
for which payment is prohibited by applicable law.

10. Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(a) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any adverse determination), and the Company or
any other person or entity challenging such right will have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption;

(b) Indemnitee will be deemed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of the Company, including financial
statements, or on information supplied to Indemnitee by the officers, employees,
or committees of the board of

 

- 8 -



--------------------------------------------------------------------------------

directors of the Company, or on the advice of legal counsel or other advisors
(including financial advisors and accountants) for the Company or on information
or records given in reports made to the Company by an independent certified
public accountant or by an appraiser or other expert or advisor selected by the
Company; and

(c) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company or relevant enterprises will not be imputed to
Indemnitee in a manner that limits or otherwise adversely affects Indemnitee’s
rights hereunder.

11. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and as to action in another capacity while
occupying the Indemnitee’s position as an Agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an Agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.

12. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required undertaking has been tendered to the Company) that the Indemnitee is
not entitled to indemnification because of the limitations set forth in
Sections 4 and 9 hereof. Neither the failure of the Company (including the
Board) or an Independent Counsel to have made a determination prior to the
commencement of such enforcement action that indemnification of the Indemnitee
is proper in the circumstances, nor an actual determination by the Company
(including the Board) or an Independent Counsel that such indemnification is
improper, shall be a defense to the action or create a presumption that the
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

13. Subrogation. In the event the Company is obligated to make a payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery under an insurance policy or any other indemnity
agreement covering the Indemnitee, who shall execute all documents required and
take all action that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights (provided that the
Company pays the Indemnitee’s costs and expenses of doing so), including without
limitation by assigning all such rights to the extent of such indemnification or
advancement of Expenses.

14. Primacy of Indemnification. The Company hereby acknowledges that the
Indemnitee may have certain rights to indemnification, advancement of expenses,
or liability insurance provided by a third-party investor and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
that (i) it is the indemnitor of first resort, i.e., its obligations to the
Indemnitee under this Agreement and any indemnity provisions set forth in its
Certificate of Incorporation, Bylaws or elsewhere (collectively, “Indemnity
Arrangements”) are primary, and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Indemnitee is secondary and

 

- 9 -



--------------------------------------------------------------------------------

excess, (ii) it shall advance the full amount of expenses incurred by the
Indemnitee and shall be liable for the full amount of all expenses, judgments,
penalties, fines and amounts paid in settlement by or on behalf of the
Indemnitee, to the extent legally permitted and as required by any Indemnity
Arrangement, without regard to any rights the Indemnitee may have against the
Fund Indemnitors, and (iii) it irrevocably waives, relinquishes and releases the
Fund Indemnitors from any claims against the Fund Indemnitors for contribution,
subrogation, or any other recovery of any kind arising out of or relating to any
Indemnity Arrangement. The Company further agrees that no advancement or
indemnification payment by any Fund Indemnitor on behalf of the Indemnitee shall
affect the foregoing, and the Fund Indemnitors shall be subrogated to the extent
of such advancement or payment to all of the rights of recovery of the
Indemnitee against the Company. The Company and the Indemnitee agree that the
Fund Indemnitors are express third party beneficiaries of the terms of this
Section 14.]

15. Survival of Rights.

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

16. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.

17. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 16 hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

- 10 -



--------------------------------------------------------------------------------

19. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. The address for notice to
the Company shall be its principal place of business and the address for notice
to the Indemnitee shall be as shown on the signature page of this Agreement, or,
in either case, such other address as may have been furnished by such party to
the other in the manner set forth above.

20. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
This Agreement is intended to be an agreement of the type contemplated by
Section 145(f) of the General Corporation Law of Delaware.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement.

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

Indemnitee:     Company:

 

    SURGICAL CARE AFFILIATES, INC. Address:  

 

    By:  

 

 

 

   

 

      Its:  

 

 

- 11 -